SHARPE, J.
In the record there is evidence sufficient at least to afford an inference that, defendant went to.the place where LeGrand shot at Knowles and was there present at the shooting for the • purpose of aiding or-by his presence'encouraging'LeGrand to attack KnowlCs. To determine whether such was. the true inference was for the jury and for the court to have given the general affirmative charge requested by the defendant would have been an invasion of the jury’s province.
Charge 2 was properly refused. To- fix' criminal responsibility on defendant it was not necessary for the jury to find both that he conspired to commit the offense before coming to the place of its commission, and that he actually aided LeGrand in committing it as is -assumed in that -charge.— Amos v. State, 83 Ala. 1; Raiford v. State, 59 Ala. 106.
Affirmed.